 1
 2                                                   Chief Magistrate Judge Brian A. Tsuchida
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT FOR THE
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
11
        IN THE MATTER OF THE SEARCH OF:                 NO. MJ16-504
12
      Certain student email accounts stored at the
13                                                      RENEWED ORDER SEALING SEARCH
      premises controlled by Google, Inc.
                                                        WARRANT AND RELATED
14                                                      MATERIALS
15
16                                                      (FILED UNDER SEAL)
17
18         Based upon the motion of the United States, and the representations made therein,
19 and good cause having been show:
20       IT IS HEREBY ORDERED that the search warrants, search warrant returns,
21 application and affidavit in support of the same, and all attachments in this matter, along
22 with this motion and order, shall be sealed and shall remain sealed until the earliest of
23 the following: (a) two weeks following the unsealing of any charging document in a
24 matter for which the warrants were issued; (b) two weeks following the closure of the
25 investigation for which the warrants were issued; or (c) 16 months following issuance of
26 this order, unless the Court, upon motion of the government for good cause, orders an
27
28
     RENEWED SEALING ORDER - 1                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO# 2016R1051
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 extension of this Order. Nothing in this Order is intended to create or supersede any
 2 other applicable obligation under law.
 3         IT IS FURTHER ORDERED, that on or before the earliest of the dates specified
 4 above, the government shall file a motion in which it either (1) provides good cause for a
 5 further order of this Court permitting these documents to remain under seal for an
 6 additional period of time, or (2) requests an order of this Court to unseal this warrant and
 7 all related documents, including the motion and order to seal the same. In the event the
 8 government fails to file the motion required by this Order on or before the earliest of the
 9 three triggering events, and the Court has not otherwise extended the sealing period
10 following a showing of good cause by the government, the Clerk of Court shall unseal
11 this warrant and all related documents without further order of the Court.
12         IT IS SO ORDERED.
13                 DATED this _______ day of June, 2019.
14
15
                                                     BRIAN A. TSUCHIDA
16
                                                     United States Magistrate Judge
17
18 Presented by:
19 /s/ Francis Franze-Nakamura
   FRANCIS FRANZE-NAKAMURA
20
   Assistant United States Attorney
21
22
23
24
25
26
27
28
     RENEWED SEALING ORDER - 2                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO# 2016R1051
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
